Title: From George Washington to James McHenry, 29 May 1797
From: Washington, George
To: McHenry, James



Dear Sir,
Mount Vernon 29th May 1797

I am indebted to you for several unacknowledged letters, but ne’er mind that; go on, as if you had them. You are at the source of information & can find many things to relate, while I have nothing to say that could either inform, or amuse a Secretary of War in Philadelphia.
To tell him that I begin my diurnal course with the Sun; that if my hirelings are not in their places at that time I send them messages

expressive of my sorrow for their indisposition—then having put these wheels in motion, I examine the state of things farther; and the more they are probed, the deeper I find the wounds are, which my buildings have sustained by an absence, and neglect of eight years. By the time I have accomplished these matters, breakfast (a little after seven oclock, about the time I presume you are taking leave of Mrs McHenry) is ready. This over, I mount my horse and ride round my farms, which employs me until it is time to dress for dinner; at which I rarely miss seeing strange faces—come, as they say, out of respect to me. Pray, would not the word curiosity answer as well? and how different this, from having a few social friends at a cheerful board? The usual time of sitting at Table—a walk—and Tea—brings me within the dawn of Candlelight; previous to which, if not prevented by company, I resolve, that as soon as the glimmering taper, supplies the place of the great luminary, I will retire to my writing Table and acknowledge the letters I have received; but when the lights are brought, I feel tired, and disinclined to engage in this work, conceiving that the next night will do as well; the next comes, and with it the same causes for postponement, & effect; and so on.
This will account for your letters remaining so long unacknowledged—and having given you the history of a day, it will serve for a year; and I am persuaded you will not require a second edition of it: but it may strike you, that in this detail no mention is made of any portion of time allotted for reading; the remark would be just, for I have not looked into ⟨a⟩ book since I came home, nor shall be able to do it until I have discharged my workmen; probably not before the nights grow longer; when, possibly, I may be looking in doomsday book.
On the score of the plated ware in your possession I will say something in a future letter. At present I shall only add that I am always and affectionately Yours

Go: Washington

